Filed 5/19/16 P. v. Sigala CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B265552
                                                                          (Super. Ct. No. 2010045388)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

MICHAEL SIGALA,

     Defendant and Appellant.



                   Michael Sigala appeals an order revoking and reinstating his postrelease
community supervision (PRCS) and imposing a 120-day jail term following his
admission that he violated drug-related conditions of his release. (Pen. Code, § 3450 et
seq.) 1 Sigala contends, and the People concede, that the custody order for a nonviolent
drug-related violation contravenes Proposition 36 and People v. Armogeda (2015) 233
Cal. App. 4th 428, 436 (Armogeda).
                                                  BACKGROUND
                   In 2012, Sigala was convicted after plea of guilty to child abuse. (§ 273a,
subd. (a).) He admitted serving three prior prison sentences. (§ 667.5, subd. (b).) The
trial court suspended imposition of sentence and ordered formal probation. After Sigala
twice violated the terms of probation, the trial court imposed a four-year prison term.


         1 All   statutory references are to the Penal Code unless otherwise stated.
              In 2014, Sigala was released under PRCS. As a condition of release he
agreed to obey all laws and not to use or possess controlled substances or dangerous
drugs without a prescription, to report to the supervising agency as directed, and to
submit to drug testing, among other things.
              On March 25, 2015, Sigala did not report to the supervising agency for
drug testing as directed. On April 21, he admitted using methamphetamine and heroin on
the previous day. On April 22, the Oxnard Police Department arrested him for unlawful
possession of Suboxone without a prescription. (Health & Saf. Code, § 11350, subd. (a).)
              Sigala waived a formal revocation hearing and agreed to confinement in jail
for 120 days. Sigala subsequently asked the court to allow him to withdraw his waiver,
arguing that that custodial sanctions are inappropriate pursuant to Armogeda. The trial
court concluded Armogeda does not apply because Sigala failed to report to the
supervising agency. It indicated it would order a hearing or impose a 120-day sentence.
Sigala submitted without a hearing. The trial court revoked PRCS and imposed a 120-
day jail sentence.
                                       DISCUSSION
              Unless Sigala is otherwise ineligible for drug treatment, the trial court
should have imposed treatment pursuant to Proposition 36 rather than custodial sanctions
because Sigala’s violations were nonviolent and drug-related. The People correctly
concede.
              Section 3063.1, enacted as part of Proposition 36, requires drug treatment
rather than incarceration for most parolees who violate the conditions of release by
committing a “nonviolent drug possession offense,” or violating any “drug-related
condition of parole.” (Id., subd. (a).) There are limitations for parolees who have been
convicted of a serious or violent felony, commit a concurrent offense that is not drug-
related, refuse drug treatment, or pose a danger to public safety. (Id., subds. (b) & (d).)
Section 3455 of the Postrelease Supervision Act of 2011 authorizes revocation of PRCS
and incarceration for up to 180 days for violation of any condition of release. But section
3455 may not be applied in a manner that is inconsistent with the treatment requirements

                                              2
of Proposition 36. (Armogeda, supra, 233 Cal.App.4th at p. 436.) Failure to report is a
drug-related condition of parole where, as here, reporting for drug testing is part of the
parolee’s treatment regimen. (§ 3063.1, subd. (e) [“The term ‘drug related condition of
parole’ shall include a parolee’s specific drug treatment regimen”]; see Armogeda, at pp.
432, 434.)
               If Sigala is otherwise ineligible for treatment, the trial court erred when it
ordered a jail term instead of treatment. Accordingly, we will remand the matter to the
trial court for a finding on that issue.
                                           DISPOSITION
               We reverse the order and remand for the trial court to consider whether
Sigala qualifies for drug treatment consistent with Penal Code section 3063.1.
               NOT TO BE PUBLISHED.




                                              TANGEMAN, J.


We concur:



               GILBERT, P. J.



               PERREN, J.




                                                3
                                 Ryan J. Wright, Judge

                            Superior Court County of Ventura

                           ______________________________

             Katherine E. Hardie, under appointment by the Court of Appeal, for
Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Victoria B.
Wilson, Supervising Deputy Attorney General, and Idan Ivri, Deputy Attorney General,
for Plaintiff and Respondent.